2 So. 3d 1097 (2009)
Pablo SAMBOLIN a/k/a Alexis Guzman, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3704.
District Court of Appeal of Florida, Fifth District.
February 13, 2009.
Pablo Sambolin, Milton, Pro Se.
No Appearance for Appellee.
PER CURIAM.
AFFIRMED. See Gomez v. State, 984 So. 2d 577, 578 (Fla. 4th DCA 2008) (holding claim seeking additional jail credit for time served in jail in another state is not cognizable under Florida Rule of Criminal Procedure 3.800(a)); see also Garnett v. State, 957 So. 2d 32, 33 (Fla. 2d DCA 2007).
PALMER, C.J., SAWAYA, ORFINGER, JJ., concur.